United States Court of Appeals
                      For the First Circuit


No. 14-1110

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                               SEAN BROWN,

                       Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on November 4, 2015, is
amended as follows:

     On page   4,   footnote    1,   line    2,   "Testified"   should   be
"testified."